Citation Nr: 0832861	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from April 1987 to June 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appealed claims as styled hereinabove.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in July 
2006.  A transcript of that hearing is contained in the 
claims file. 


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD)due to an in-service stressor.  

2.  Residuals of a right ankle fracture did not result from a 
right ankle fracture in service and are not otherwise related 
to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f), 
(2007).

2.  The criteria for service connection for residuals of a 
right ankle fracture are not met.  38 U.S.C.A. §§ 1110, 1131, 
1154(a), (b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for the 
claims adjudicated herein.  By a VCAA letter in February 2005 
addressing the appealed claims for service connection for 
PTSD and residuals of a right ankle fracture, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate these claims.

The February 2005 VCAA notice letter preceded the RO initial 
adjudication of these claims in an April 2005 rating action.  
The veteran was informed of the bases of review and the 
requirements to sustain the claims.  He was also told by this 
VCAA letter that it is ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the February 2005 VCAA notice 
letter addressing the appeals for service connection for PTSD 
and residuals of a right ankle fracture did not address the 
downstream issues of initial rating and effective date with 
regard to these claims, such errors are harmless and moot, 
because these claims are herein denied.  Further, the veteran 
was afforded Dingess-type notice by an April 2008 VCAA letter 
addressing the appealed claims, and these claims were 
thereafter adjudicated by a June 2008 SSOC.  The Board notes 
that the RO somewhat erroneously characterized the veteran's 
right ankle claim in that SSOC as residuals of a right ankle 
sprain, but the Board finds this error to be harmless and to 
result in no material harm to the veteran.  In the body of 
that SSOC, the RO did note the veteran's service clinical 
records showing an ankle sprain in November 1987 resolving 
without residuals, and no other evidence of ankle injury in 
service beyond the veteran's contentions.  The RO's finding, 
in essence, of no evidence to support a claim of residuals of 
right ankle injury in service, effectively amounts to a 
denial of the appealed claim herein addressed.  Thus, the 
claims were effectively readjudicated subsequent to issuance 
of a Dingess-complying VCAA letter in April 2008.  Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, Dingess-type requirements have been fulfilled 
for the appealed claims herein adjudicated, to the extent 
necessary for the present decision.  

The VCAA letters also requested that the veteran advise of 
any VA and private medical sources of evidence pertinent to 
his claims, and provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about treatment after service, in support of the claims.  In 
submissions in the course of appeal, the veteran informed of 
VA treatment post service, as well as of private treatment 
for fracture of the right ankle post-service.  However, he 
failed to reply to the RO's April 2008 request, in that he 
failed to provide required contact information and 
authorization to obtain pertinent private records, in 
particular records of reported hospitalization in Harrisburg, 
Pennsylvania, and treatment by a private physician in 
Harrisburg.  The Board notes in this regard that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran in the 
development of the claim, that duty is not limitless, and is, 
rather, bounded by the extent of cooperation by the veteran.  
See Hyson v. Brown, 5 Vet. App. 262 (1993).

Service treatment records (STRs) and VA treatment records 
were obtained and associated with the claims file.  The 
veteran was appropriately informed, including by the appealed 
rating decisions and an SOC and an SSOC, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  

The Board in March 2007 remanded the claims for development, 
including to seek to obtain the above-noted post-service 
private treatment records, and to seek any records from 
service which may assist in corroborating the veteran's 
allegations of combat in the Persian Gulf War and of a right 
ankle fracture in service.  The veteran's service clinical 
records were obtained, and a request was made to the National 
Personnel Records Center (NPRC) for any records of in-service 
inpatient records at Ft. Stewart for psychiatric complaints.  
An NPRC reply informed that there were no such records of 
inpatient care of the veteran.  The Appeals Management Center 
(AMC) appropriately issued a VCAA letter in April 2008, and 
readjudicated the appealed claims by an SSOC in June 2008, as 
discussed above.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is 
satisfied that development requested in the March 2007 Board 
remand has been satisfactorily completed.  Stegall; D'Aries.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no documentation of a right ankle 
fracture in service, and thus in the absence of the requisite 
evidence of an event or injury in service to support a 
medical opinion addressing etiology related to service, no 
examination is required.  McLendon.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

Similarly, in the absence of corroboration of an alleged 
stressor in service to support a diagnosis of PTSD, no PTSD/ 
mental health examination to address claimed PTSD is 
required.  38 C.F.R. § 3.304(f); McLendon.  As discussed 
below, the veteran's PTSD stressor allegations relate to 
combat in the Persian Gulf War in the Southwest Asia Theater 
of Operations, whereas service personnel records show that 
the veteran's only overseas stationing was in Germany. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As thoroughly discussed below, there is no basis for 
additional development of the veteran's alleged stressors to 
support his PTSD claim, because the veteran has not described 
a stressor which may be subject to corroboration of his 
presence at or witnessing of or experiencing of that 
stressor, and for which the alleged stressor itself may be 
corroborated.  38 C.F.R. § 3.304(f).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claims.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claim by written statements.  
He also testified before the undersigned Veterans Law Judge 
at a Travel Board hearing.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, and has expressed no further desire to address 
his claims that has not been fulfilled.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

II.  Laws Governing Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Appellant. Appellant. 309, 314 
(1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . .  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

III.  Claim for Service Connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.  If VA determines the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat but that the alleged stressor is not 
combat related, his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

In this case, the veteran as testified at his July 2006 
Travel Board hearing that he engaged in combat with the 
enemy, including firing at the enemy from a Bradley fighting 
vehicle or tank, and encountering enemy fire, in combat 
during Operation Desert Storm, while stationed in the 
Southwest Asia Theater of Operations.  However, the veteran's 
service personnel records show overseas stationing only in 
Germany.  The do not reflect that he engaged in combat, and 
do not present records of awards or decorations which would 
indicate combat.  Accordingly, the presumptions of exposure 
to alleged stressors associated with combat do not apply in 
this case to support the veteran's PTSD claim, and he must 
instead support his claim by independent corroborating 
evidence of alleged stressors.  38 U.S.C.A. § 1154(a), (b); 
38 C.F.R. § 3.304(f); Hayes; Moreau. 

The veteran was duly afforded notice of the basis of denial 
of his claim for PTSD, and of the need for corroboration of a 
claimed stressor to support the claim, as addressed in the 
VCAA analysis, above.  However, he has not provided any such 
corroboration, nor has he informed of any source of such 
corroboration.  The evidence of record overwhelmingly 
suggests that the absence of such evidentiary support is due 
principally to the veteran's not having been stationed in the 
Southwest Asia Theater of Operations and not having engaged 
in combat with the enemy, contrary to his contentions in 
support of his claim.  

Because there is no evidence of record to corroborate the 
veteran's allegations of having been stationed in Southwest 
Asia and having engaged in combat with the enemy, there is no 
corroborated stressor upon which to support his claim for 
service connection for PTSD, notwithstanding any diagnoses of 
PTSD present within VA treatment records.  Absent such a 
corroborated stressor, a PTSD claim cannot be sustained.  
38 C.F.R. § 3.304(f); Cohen.  

Accordingly, with the preponderance of the evidence against 
the claim for service connection for PTSD, the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for Service Connection for Residuals of a Right 
Ankle Fracture 

At his July 2006 hearing, the veteran testified that he 
suffered a hairline fracture of the right ankle upon falling 
down a hill while serving in the Persian Gulf in service in 
1990, that his ankle was then bandaged for seven to 10 days, 
and for the first three days following the fracture he had 
been sent to the rear.  He further testified that following 
those first three days he had been assigned to drive a 
Bradley fighting vehicle, and was able to do so despite the 
fracture.  The veteran has not alleged that his claim right 
ankle fracture in service occurred in the course of combat or 
due to combat with the enemy, and in any event, as discussed 
above, there is no evidence of combat  or even evidence of 
the veteran's stationing in a combat zone (beyond his 
allegations).  As discussed in the above denial of the 
veteran's claim for service connection for PTSD, there is no 
corroboration of the veteran's contentions of having served 
in the Southwest Asia Theater of Operations.  Hence, the 
claim may not be supported based on presumptions associated 
with combat injuries.  38 U.S.C.A. § 1154(b).  

There is also no record of the veteran having fractured - 
even to the extent of a hairline fracture - his right ankle 
in service.  Rather, the STRs inform only of treatment in 
November 1987 for a left ankle sprain, which apparently 
resolved without residuals.  The veteran testified that X-
rays were taken and he received medical treatment upon his 
fracturing of the right ankle in service, but, again, there 
is no such record of fracture, of X-ray findings of fracture, 
or of treatment for fracture or other injury to the right 
ankle in service.  

The veteran also testified to having fractured the ankle 
after service, with pins and screws then placed in the ankle, 
which he characterized as a re-injury due to weakening of the 
ankle with the ankle fracture in service.  VA appropriately 
requested, including most recently by a VCAA letter from the 
Appeals Management Center (AMC) in April 2008, that the 
veteran provide evidence to support his claims, including 
treatment records from a Harrisburg hospital where he 
reported receiving treatment, and from a private physician 
from whom he also reported receiving treatment, or that he 
alternatively complete and submit an authorization form to 
allow VA to obtain those records.  However, the veteran 
provided neither those records nor the authorization to 
obtain those records.  Thus, those records are not available 
to support any contention by the veteran that a reported 
post-service ankle fracture was due in part to weakening of 
the ankle in service.  

Ultimately, while the Board has considered the veteran's 
statements and testimony in support of his claim, these are 
outweighed by the service personnel records showing no 
stationing in the Persian Gulf and no fracture of the right 
ankle in service.  With the weight of the evidence against a 
right ankle fracture in service, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right ankle fracture.  
38 C.F.R. § 3.303.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.

ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a right ankle fracture is 
denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


